                                             Case:20-01947-jwb            Doc #:440-3 Filed: 02/09/2021           Page 1 of 43

                                                    Return Service Requested                                         Page:             1 of 5
                                                                                                                     Statement Date: 10/30/2020
                                                                                                                     Primary Account: XXXXXX0488
                                                                         07001
                                                                                                                     Documents:       0

                                                                                                                     Period: 09/30/20 to 10/30/20
MGMCSTMTN 201031-19528-0001




                                                                                                                     E
                                                            HOPCAT - GR BELTLINE, LLC                         <T> 30-0
                                                            35 OAKES ST SW STE 400                                   0
                                                            GRAND RAPIDS, MI 49503                                   0




                              COMMERCIAL ANALYSIS CHECKING ACCOUNT                                                       Account: XXXXXX0488
                               Last Statement     Previous Balance        This Statement    Current Balance     Total Credits       Total Debits
                                  09/30/20              0.00                     10/30/20        0.00          272,262.84 (133)    272,262.84 (60)


                              CREDITS
                              Date Description                                                                                             Amount
                              10/01   Postmates Inc. 1240 Sep 2 St-                                                                          25.34
                              10/01   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                  288.33
                              10/01   Doordash, Inc. E. Beltlin St-                                                                         372.97
                              10/01   American Express Settlement XXXXXX9205                                                                520.72
                              10/01   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                        5,684.84
                              10/02   Postmates Inc. 1240 Sep 3 St-                                                                          22.71
                              10/02   Grubhub Inc Sep Actvty                                                                                157.28
                              10/02   Doordash, Inc. E. Beltlin St-                                                                         343.86
                              10/02   American Express Settlement XXXXXX9205                                                                387.90
                              10/02   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                  579.55
                              10/02   Grubhub Inc Sep Actvty                                                                                887.96
                              10/05   Postmates Inc. 1240 Oct 1 St-                                                                          34.13
                              10/05   Postmates Inc. 1240 Oct 3 St-                                                                          37.78
                              10/05   Postmates Inc. 1240 Oct 2 St-                                                                          98.17
                              10/05   Doordash, Inc. E. Beltlin St-                                                                         168.34
                              10/05   American Express Settlement XXXXXX9205                                                                306.40
                              10/05   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                  614.67
                              10/05   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                  765.06
                              10/05   American Express Settlement XXXXXX9205                                                                940.72
                              10/05   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                1,389.25
                              10/05   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                        6,551.38
                              10/05   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                        7,223.09
                              10/05   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                        9,344.61
                              10/05   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                       12,073.46
                              10/06   Postmates Inc. 1240 Oct 4 St-                                                                         132.82
                              10/06   American Express Settlement XXXXXX9205                                                                298.23
                              10/06   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                  701.91
                              10/06   Doordash, Inc. E. Beltlin St-                                                                         868.10
                              10/06   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                        5,421.73
                              10/07   American Express Settlement XXXXXX9205                                                                 46.20
                              10/07   Postmates Inc. 1240 Oct 5 St-                                                                         104.40
                              10/07   Doordash, Inc. E. Beltlin St-                                                                         301.86
                              10/07   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                  357.74
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 2 of 43
                                            Case:20-01947-jwb          Doc #:440-3 Filed: 02/09/2021              Page 3 of 43
                                                                              HOPCAT - GR BELTLINE, LLC                Page:            3 of 5
                                                                              35 OAKES ST SW STE 400
                                                                              GRAND RAP DS, MI 49503                   Statement Date: 10/30/2020
                                                                                                                       Primary Account: XXXXXX0488




                               CREDITS (Continued)
MGMCSTMTN 201031-19528-0003




                              Date Description                                                                                           Amount
                              10/20   Doordash, Inc. E. Beltlin St-                                                                        774.81
                              10/20   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                       4,749.32
                              10/21   Postmates Inc. 1240 Oct 1 St-                                                                         16.34
                              10/21   Postmates Inc. 1240 Oct 1 St-                                                                         22.18
                              10/21   American Express Settlement XXXXXX9205                                                               337.12
                              10/21   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                 508.15
                              10/21   Doordash, Inc. E. Beltlin St-                                                                        549.86
                              10/21   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                       5,313.33
                              10/22   American Express Settlement XXXXXX9205                                                               266.32
                              10/22   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                 593.88
                              10/22   Doordash, Inc. E. Beltlin St-                                                                        630.32
                              10/22   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                       6,199.22
                              10/23   Postmates Inc. 1240 Oct 2 St-                                                                         64.98
                              10/23   Doordash, Inc. E. Beltlin St-                                                                        290.25
                              10/23   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                 559.18
                              10/23   American Express Settlement XXXXXX9205                                                               605.32
                              10/23   Grubhub Inc Oct Actvty                                                                             1,328.72
                              10/26   Postmates Inc. 1240 Oct 2 St-                                                                         46.81
                              10/26   Postmates Inc. 1240 Oct 2 St-                                                                         56.63
                              10/26   Postmates Inc. 1240 Oct 2 St-                                                                         84.66
                              10/26   Doordash, Inc. E. Beltlin St-                                                                        168.20
                              10/26   American Express Settlement XXXXXX9205                                                               253.16
                              10/26   American Express Settlement XXXXXX9205                                                               291.96
                              10/26   American Express Settlement XXXXXX9205                                                               359.62
                              10/26   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                 830.91
                              10/26   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                               1,121.71
                              10/26   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                               1,793.66
                              10/26   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                       6,663.28
                              10/26   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                       8,847.96
                              10/26   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                       9,848.65
                              10/26   Comb. Dep. Worldpay Worldpay Comb. Dep. Term                                                      12,397.50
                              10/27   American Express Settlement XXXXXX9205                                                               506.19
                              10/27   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                 687.91
                              10/27   Doordash, Inc. E. Beltlin St-                                                                        912.23
                              10/28   American Express Settlement XXXXXX9205                                                               119.91
                              10/28   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                 483.13
                              10/28   Internet Transfer From Coml Analysis Ck XXXXXX4777 On 10/28/20 At 14:04                              500.00
                              10/28   Transfer From Coml Analysis Ck Account                                                            13,778.34
                              10/29   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                 554.60
                              10/30   Comb. Dep. 5/3 Bankcard Sys Worldpay Comb. Dep. Term                                                 761.00
                              10/30   Grubhub Inc Oct Actvty                                                                             1,020.02

                               CHECKS
                               Date      Check No      Amount          Date         Check No          Amount    Date      Check No     Amount
                              10/28       10027       13,960.38
                              * Indicates a Gap in Check Number Sequence

                               DEBITS
                              Date Description                                                                                           Amount
                              10/01   West Side Beer D Fintecheft XX-XXX6994                                                               368.00
                              10/01   Imperial Beverag Fintecheft XX-XXX6994                                                               589.00
                              10/01   M4 C.i.c, Llc Fintecheft XX-XXX6994                                                                  645.00
                              10/01   Alliance Beverag Fintecheft XX-XXX6994                                                             1,360.00
                              10/01   Transfer To Coml Analysis Ck Account                                                               3,930.20
                              10/02   Henry A. Fox Sal Fintecheft XX-XXX6994                                                               422.75
                              10/02   Transfer To Coml Analysis Ck Account                                                               1,956.51
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 4 of 43
                                       Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021       Page 5 of 43
                                                              HOPCAT - GR BELTLINE, LLC          Page:            5 of 5
                                                              35 OAKES ST SW STE 400
                                                              GRAND RAP DS, MI 49503             Statement Date: 10/30/2020
                                                                                                 Primary Account: XXXXXX0488




                              DAILY BALANCE
                                Date          Balance       Date                    Balance   Date            Balance
MGMCSTMTN 201031-19528-0005




                               10/01                        10/13                             10/22
                               10/02                        10/14                             10/23
                               10/05                        10/15                             10/26
                               10/06                        10/16                             10/27
                               10/07                        10/19                             10/28
                               10/08                        10/20                             10/29
                               10/09                        10/21                             10/30
                       Case:20-01947-jwb            Doc #:440-3 Filed: 02/09/2021             Page 6 of 43




                                              BarFly Ventures
                                            Reconciliation Report
                                                      As Of 10/25/2020
                                 Account: HCGR Beltline Mercantile Checking Account
Statement Ending Balance                                                                                             0.00

Deposits in Transit                                                                                             47,480.34

Outstanding Checks and Charges                                                                                 -13,960.38

Adjusted Bank Balance                                                                                           33,519.96



Book Balance                                                                                                    33,519.96

Adjustments*                                                                                                         0.00

Adjusted Book Balance                                                                                           33,519.96




                             Total Checks and Charges Cleared            265,531.63 Total Deposits Cleared     265,531.63




Deposits
Name                         Memo                                        Date           Doc No       Cleared    In Transit

General Ledger Entry         AMEX                                        08/06/2020                   238.78

General Ledger Entry         WORLDPAY                                    08/06/2020                               4,047.74

General Ledger Entry         CASH DEPOSIT HCBEL                          09/02/2020                   770.00

General Ledger Entry         WORLD PAY - OLO AMEX                        09/05/2020                                209.71

General Ledger Entry         AMEX                                        09/10/2020                   304.42

General Ledger Entry         AMEX                                        09/11/2020                   502.83

General Ledger Entry         AMEX                                        09/18/2020                   479.61

General Ledger Entry         WORLD PAY - OLO TENDER                      09/18/2020                               1,741.10

General Ledger Entry         WORLDPAY                                    09/18/2020                              10,256.13

General Ledger Entry         WORLD PAY - OLO AMEX                        09/18/2020                    64.09

General Ledger Entry         WORLD PAY - OLO TENDER                      09/22/2020                   362.39

General Ledger Entry         AMEX                                        09/22/2020                                228.84

General Ledger Entry         WORLDPAY                                    09/25/2020                 9,787.62

General Ledger Entry         WORLDPAY                                    09/26/2020                12,446.21

General Ledger Entry         DoorDash Sales HCBEL 09.28.20               09/28/2020                   371.34

General Ledger Entry         Postmates Sales HCBEL 09.28.20              09/28/2020                   134.30

General Ledger Entry         Postmates Sales HCBEL 09.28.20              09/28/2020                   123.54

General Ledger Entry         Postmates Sales HCBEL 09.28.20              09/28/2020                    25.34

General Ledger Entry         AMEX                                        09/28/2020                   322.41

General Ledger Entry         WORLD PAY - OLO TENDER                      09/28/2020                   580.03

General Ledger Entry         WORLDPAY                                    09/28/2020                 4,059.54

General Ledger Entry         Unknown WORLDPAY Variance HCBEL             09/29/2020          eft        1.44

General Ledger Entry         Interco CASH                                09/29/2020          eft    4,854.00
                       Case:20-01947-jwb            Doc #:440-3 Filed: 02/09/2021    Page 7 of 43



General Ledger Entry         Unknown WORLDPAY Variance HCBEL         09/29/2020     eft        6.54

General Ledger Entry         DoorDash Sales HCBEL 09.29.20           09/29/2020             784.24

General Ledger Entry         AMEX                                    09/29/2020             523.86

General Ledger Entry         WORLDPAY                                09/29/2020            5,141.36

General Ledger Entry         WORLD PAY - OLO AMEX                    09/29/2020              15.12

General Ledger Entry         Postmates Sales HCBEL 09.29.20          09/29/2020              57.36

General Ledger Entry         WORLD PAY - OLO TENDER                  09/29/2020             288.33

General Ledger Entry         Unknown WORLDPAY Variance HCBEL         09/30/2020     eft        1.18

General Ledger Entry         Unknown AMEX Variance HCBEL             09/30/2020     eft        6.65

General Ledger Entry         DoorDash Sales HCBEL 09.30.20           09/30/2020             648.57

General Ledger Entry         AMEX                                    09/30/2020             358.08

General Ledger Entry         WORLDPAY                                09/30/2020            5,684.84

General Ledger Entry         WORLD PAY - OLO TENDER                  09/30/2020             579.55

General Ledger Entry         WORLD PAY - OLO AMEX                    09/30/2020                        43.28

General Ledger Entry         DoorDash Sales HCBEL 10.01.20           10/01/2020             372.97

General Ledger Entry         Postmates Sales HCBEL 10.01.20          10/01/2020              25.34

General Ledger Entry         AMEX                                    10/01/2020             313.23

General Ledger Entry         WORLD PAY - OLO TENDER                  10/01/2020             614.67

General Ledger Entry         WORLDPAY                                10/01/2020            6,551.38

General Ledger Entry         WORLD PAY - OLO AMEX                    10/01/2020                3.59

General Ledger Entry         WORLD PAY - OLO AMEX                    10/02/2020              49.69

General Ledger Entry         GRUBHUB Sales HCBEL 10.02.20            10/02/2020             887.96

General Ledger Entry         WORLDPAY                                10/02/2020            9,344.61

General Ledger Entry         WORLD PAY - OLO TENDER                  10/02/2020            1,389.25

General Ledger Entry         GRUBHUB Sales HCBEL 10.02.20            10/02/2020             157.28

General Ledger Entry         Postmates Sales HCBEL 10.02.20          10/02/2020              22.71

General Ledger Entry         AMEX                                    10/02/2020                       231.32

General Ledger Entry         DoorDash Sales HCBEL 10.02.20           10/02/2020             343.86

General Ledger Entry         WORLDPAY                                10/03/2020           12,073.46

General Ledger Entry         AMEX                                    10/03/2020             692.34

General Ledger Entry         WORLD PAY - OLO TENDER                  10/03/2020             778.84

General Ledger Entry         WORLDPAY                                10/04/2020            7,223.09

General Ledger Entry         AMEX                                    10/04/2020             308.19

General Ledger Entry         WORLD PAY - OLO TENDER                  10/04/2020             775.17

General Ledger Entry         Postmates Sales HCBEL 10.05.20          10/05/2020              37.78

General Ledger Entry         AMEX                                    10/05/2020              47.80

General Ledger Entry         WORLDPAY                                10/05/2020            5,421.73

General Ledger Entry         WORLD PAY - OLO TENDER                  10/05/2020             357.74

General Ledger Entry         DoorDash Sales HCBEL 10.05.20           10/05/2020             168.34

General Ledger Entry         Postmates Sales HCBEL 10.05.20          10/05/2020              98.17

General Ledger Entry         Unknown WORLDPAY Variance HCBEL         10/06/2020     eft        9.57

General Ledger Entry         AMEX                                    10/06/2020                       192.91

General Ledger Entry         Postmates Sales HCBEL 10.06.20          10/06/2020              34.13

General Ledger Entry         DoorDash Sales HCBEL 10.06.20           10/06/2020             868.10
                       Case:20-01947-jwb            Doc #:440-3 Filed: 02/09/2021    Page 8 of 43



General Ledger Entry         Postmates Sales HCBEL 10.06.20          10/06/2020             132.82

General Ledger Entry         WORLDPAY                                10/06/2020            5,574.48

General Ledger Entry         WORLD PAY - OLO TENDER                  10/06/2020             387.28

General Ledger Entry         Postmates Sales HCBEL 10.07.20          10/07/2020             104.40

General Ledger Entry         AMEX                                    10/07/2020             415.28

General Ledger Entry         WORLDPAY                                10/07/2020            6,834.64

General Ledger Entry         WORLD PAY - OLO AMEX                    10/07/2020              81.50

General Ledger Entry         WORLD PAY - OLO TENDER                  10/07/2020             706.17

General Ledger Entry         DoorDash Sales HCBEL 10.07.20           10/07/2020             301.86

General Ledger Entry         Interco CASH                            10/08/2020     eft    1,326.31

General Ledger Entry         DoorDash Sales HCBEL 10.08.20           10/08/2020             240.43

General Ledger Entry         Postmates Sales HCBEL 10.08.20          10/08/2020              61.84

General Ledger Entry         WORLDPAY                                10/08/2020            7,606.11

General Ledger Entry         WORLD PAY - OLO TENDER                  10/08/2020             656.24

General Ledger Entry         AMEX                                    10/08/2020             432.85

General Ledger Entry         AMEX                                    10/09/2020             402.33

General Ledger Entry         WORLD PAY - OLO TENDER                  10/09/2020            1,398.21

General Ledger Entry         WORLDPAY                                10/09/2020           11,443.23

General Ledger Entry         Postmates Sales HCBEL 10.09.20          10/09/2020             196.18

General Ledger Entry         DoorDash Sales HCBEL 10.09.20           10/09/2020             468.90

General Ledger Entry         GRUBHUB Sales HCBEL 10.09.20            10/09/2020             796.77

General Ledger Entry         WORLD PAY - OLO AMEX                    10/09/2020              89.36

General Ledger Entry         WORLDPAY                                10/10/2020           14,234.36

General Ledger Entry         AMEX                                    10/10/2020             419.39

General Ledger Entry         WORLD PAY - OLO TENDER                  10/10/2020            1,223.07

General Ledger Entry         WORLD PAY - OLO AMEX                    10/10/2020             116.48

General Ledger Entry         AMEX                                    10/11/2020             731.97

General Ledger Entry         WORLD PAY - OLO TENDER                  10/11/2020             668.36

General Ledger Entry         WORLDPAY                                10/11/2020           10,581.18

General Ledger Entry         WORLD PAY - OLO AMEX                    10/11/2020              37.17

General Ledger Entry         WORLDPAY                                10/12/2020            1,730.96

General Ledger Entry         AMEX                                    10/12/2020                       232.36

General Ledger Entry         WORLD PAY - OLO TENDER                  10/12/2020             222.74

General Ledger Entry         Unknown WORLDPAY Variance HCBEL         10/13/2020     eft        1.54

General Ledger Entry         Unknown AMEX Variance HCBEL             10/13/2020     eft      12.29

General Ledger Entry         WORLDPAY                                10/13/2020            6,489.79

General Ledger Entry         WORLD PAY - OLO TENDER                  10/13/2020             494.93

General Ledger Entry         WORLD PAY - OLO AMEX                    10/13/2020             112.89

General Ledger Entry         DoorDash Sales HCBEL 10.13.20           10/13/2020             254.68

General Ledger Entry         DoorDash Sales HCBEL 10.13.20           10/13/2020            1,144.91

General Ledger Entry         AMEX                                    10/13/2020             357.37

General Ledger Entry         Unknown WORLDPAY Variance HCBEL         10/14/2020     eft        7.89

General Ledger Entry         Unknown AMEX Variance HCBEL             10/14/2020     eft        1.69

General Ledger Entry         WORLD PAY - OLO TENDER                  10/14/2020             584.62
                       Case:20-01947-jwb            Doc #:440-3 Filed: 02/09/2021    Page 9 of 43



General Ledger Entry         WORLDPAY                                10/14/2020            6,076.51

General Ledger Entry         DoorDash Sales HCBEL 10.14.20           10/14/2020             650.90

General Ledger Entry         AMEX                                    10/14/2020             373.91

General Ledger Entry         Unknown AMEX Variance HCBEL             10/15/2020     eft        0.61

General Ledger Entry         WORLD PAY - OLO AMEX                    10/15/2020                        43.56

General Ledger Entry         Postmates Sales HCBEL 10.15.20          10/15/2020             136.72

General Ledger Entry         AMEX                                    10/15/2020             415.88

General Ledger Entry         WORLD PAY - OLO TENDER                  10/15/2020             986.07

General Ledger Entry         DoorDash Sales HCBEL 10.15.20           10/15/2020             334.25

General Ledger Entry         Postmates Sales HCBEL 10.15.20          10/15/2020              13.50

General Ledger Entry         Postmates Sales HCBEL 10.15.20          10/15/2020              25.40

General Ledger Entry         Postmates Sales HCBEL 10.15.20          10/15/2020             125.45

General Ledger Entry         Postmates Sales HCBEL 10.15.20          10/15/2020             185.00

General Ledger Entry         WORLDPAY                                10/15/2020            6,146.58

General Ledger Entry         Unknown WORLDPAY Variance HCBEL         10/16/2020     eft        3.88

General Ledger Entry         AMEX                                    10/16/2020             895.16

General Ledger Entry         WORLD PAY - OLO TENDER                  10/16/2020            1,005.22

General Ledger Entry         WORLD PAY - OLO AMEX                    10/16/2020             128.90

General Ledger Entry         DoorDash Sales HCBEL 10.16.20           10/16/2020             341.86

General Ledger Entry         Postmates Sales HCBEL 10.16.20          10/16/2020              11.09

General Ledger Entry         GRUBHUB Sales HCBEL 10.16.20            10/16/2020             915.27

General Ledger Entry         WORLDPAY                                10/16/2020            9,417.15

General Ledger Entry         WORLD PAY - OLO AMEX                    10/17/2020                        53.87

General Ledger Entry         WORLDPAY                                10/17/2020           11,686.41

General Ledger Entry         WORLD PAY - OLO TENDER                  10/17/2020            1,641.66

General Ledger Entry         AMEX                                    10/17/2020              82.80

General Ledger Entry         WORLDPAY                                10/18/2020            8,594.02

General Ledger Entry         WORLD PAY - OLO TENDER                  10/18/2020             491.33

General Ledger Entry         WORLD PAY - OLO AMEX                    10/18/2020              34.19

General Ledger Entry         AMEX                                    10/18/2020             408.51

General Ledger Entry         Unknown WORLDPAY Variance HCBEL         10/19/2020     eft        1.54

General Ledger Entry         Unknown WORLDPAY Variance HCBEL         10/19/2020     eft        1.28

General Ledger Entry         DoorDash Sales HCBEL 10.19.20           10/19/2020             119.96

General Ledger Entry         WORLDPAY                                10/19/2020            4,749.32

General Ledger Entry         WORLD PAY - OLO TENDER                  10/19/2020             510.65

General Ledger Entry         Postmates Sales HCBEL 10.19.20          10/19/2020             191.17

General Ledger Entry         Postmates Sales HCBEL 10.19.20          10/19/2020              33.85

General Ledger Entry         AMEX                                    10/19/2020                       347.38

General Ledger Entry         AMEX                                    10/20/2020             189.80

General Ledger Entry         DoorDash Sales HCBEL 10.20.20           10/20/2020             774.81

General Ledger Entry         WORLDPAY                                10/20/2020            5,313.33

General Ledger Entry         WORLD PAY - OLO TENDER                  10/20/2020             668.75

General Ledger Entry         WORLD PAY - OLO AMEX                    10/20/2020              85.98

General Ledger Entry         Unknown WORLDPAY Variance HCBEL         10/21/2020     eft        5.32
                    Case:20-01947-jwb                   Doc #:440-3 Filed: 02/09/2021        Page 10 of 43



General Ledger Entry             WORLD PAY - OLO AMEX                     10/21/2020                   169.17

General Ledger Entry             WORLDPAY                                 10/21/2020                  6,199.22

General Ledger Entry             AMEX                                     10/21/2020                   457.59

General Ledger Entry             Postmates Sales HCBEL 10.21.20           10/21/2020                    22.18

General Ledger Entry             DoorDash Sales HCBEL 10.21.20            10/21/2020                   549.86

General Ledger Entry             WORLD PAY - OLO TENDER                   10/21/2020                   559.18

General Ledger Entry             Postmates Sales HCBEL 10.21.20           10/21/2020                    16.34

General Ledger Entry             Unknown WORLDPAY Variance HCBEL          10/22/2020         eft          9.26

General Ledger Entry             AMEX                                     10/22/2020                   274.17

General Ledger Entry             WORLDPAY                                 10/22/2020                                6,663.28

General Ledger Entry             DoorDash Sales HCBEL 10.22.20            10/22/2020                   630.32

General Ledger Entry             WORLD PAY - OLO TENDER                   10/22/2020                   910.95

General Ledger Entry             WORLD PAY - OLO AMEX                     10/22/2020                    98.39

General Ledger Entry             DoorDash Sales HCBEL 10.23.20            10/23/2020                   290.25

General Ledger Entry             Postmates Sales HCBEL 10.23.20           10/23/2020                    64.98

General Ledger Entry             AMEX                                     10/23/2020                   185.44

General Ledger Entry             WORLDPAY                                 10/23/2020                  9,848.65

General Ledger Entry             GRUBHUB Sales HCBEL 10.23.20             10/23/2020                  1,328.72

General Ledger Entry             WORLD PAY - OLO AMEX                     10/23/2020                    76.82

General Ledger Entry             WORLD PAY - OLO TENDER                   10/23/2020                                1,793.66

General Ledger Entry             WORLD PAY - OLO AMEX                     10/24/2020                   152.67

General Ledger Entry             AMEX                                     10/24/2020                                  149.74

General Ledger Entry             WORLDPAY                                 10/24/2020                               12,397.50

General Ledger Entry             WORLD PAY - OLO TENDER                   10/24/2020                  1,121.71

General Ledger Entry             WORLDPAY                                 10/25/2020                                8,847.96

General Ledger Entry             WORLD PAY - OLO AMEX                     10/25/2020                    36.84

General Ledger Entry             AMEX                                     10/25/2020                   486.99

General Ledger Entry             WORLD PAY - OLO TENDER                   10/25/2020                   687.91

Total Deposits                                                                                     265,531.63     47,480.34




Checks and Charges
Name                             Memo                                     Date         Check No       Cleared    Outstanding

Michigan Dept of Treasury                                                 09/17/2020      10026      11,068.57

General Ledger Entry             Interco CASH                             09/28/2020         eft     37,334.38

Alliance Beverage Distributing LLC                                        09/29/2020        EFT        147.30

General Ledger Entry             Unknown AMEX Variance HCBEL              09/29/2020         eft          7.16

General Ledger Entry             Unknown WORLDPAY Variance HCBEL          09/30/2020         eft          1.92

General Ledger Entry             Unknown WORLDPAY Variance HCBEL          09/30/2020         eft          9.48

Red Tap Solutions                                                         09/30/2020        EFT        720.00

State of Michigan - MLCC                                                  09/30/2020        EFT        187.74

General Ledger Entry             Unknown AMEX Variance HCBEL              09/30/2020         eft          1.33

General Ledger Entry             Interco CASH                             09/30/2020         eft      5,774.12

General Ledger Entry             Unknown AMEX Variance HCBEL              09/30/2020         eft          2.41

General Ledger Entry             Interco CASH                             10/01/2020         eft      3,930.20
                    Case:20-01947-jwb                   Doc #:440-3 Filed: 02/09/2021                      Page 11 of 43



Alliance Beverage Distributing LLC                                                       10/01/2020       EFT    1,360.00

General Ledger Entry             Unknown AMEX Variance HCBEL                             10/01/2020       eft      11.04

Imperial Beverage                                                                        10/01/2020       EFT     589.00

West Side Beer Distributing                                                              10/01/2020       EFT     368.00

M4 C.I.C. LLC                                                                            10/01/2020       EFT     645.00

General Ledger Entry             Unknown WORLDPAY Variance HCBEL                         10/01/2020       eft        0.63

General Ledger Entry             Unknown AMEX Variance HCBEL                             10/02/2020       eft      14.43

Henry A. Fox Sales Co.                                                                   10/02/2020       EFT     422.75

General Ledger Entry             Interco CASH                                            10/02/2020       eft    1,956.51

State of Michigan - MLCC                                                                 10/05/2020       EFT     220.68

General Ledger Entry             Interco CASH                                            10/05/2020       eft   35,111.20

General Ledger Entry             Unknown WORLDPAY Variance HCBEL                         10/05/2020       eft        4.94

General Ledger Entry             Unknown AMEX Variance HCBEL                             10/06/2020       eft        1.74

General Ledger Entry             Interco CASH                                            10/06/2020       eft    6,536.12

West Side Beer Distributing                                                              10/06/2020       EFT      97.20

General Ledger Entry             Unknown AMEX Variance HCBEL                             10/06/2020       eft        6.19

General Ledger Entry             Unknown AMEX Variance HCBEL                             10/06/2020       eft        1.79

State of Michigan - MLCC                                                                 10/06/2020       EFT     275.12

General Ledger Entry             Interco CASH                                            10/07/2020       eft    6,384.68

General Ledger Entry             Unknown AMEX Variance HCBEL                             10/07/2020       eft        1.60

General Ledger Entry             Unknown AMEX Variance HCBEL                             10/08/2020       eft        3.46

Imperial Beverage                                                                        10/08/2020       EFT     682.20

Alliance Beverage Distributing LLC                                                       10/08/2020       EFT    1,316.00

West Side Beer Distributing                                                              10/08/2020       EFT     204.00

fintech                                                                                  10/09/2020       EFT      37.32

Henry A. Fox Sales Co.                                                                   10/09/2020       EFT     308.40

Alliance Beverage Distributing LLC                                                       10/09/2020       EFT     181.20

General Ledger Entry             Unknown AMEX Variance HCBEL                             10/09/2020       eft      10.80

General Ledger Entry             Interco CASH                                            10/09/2020       eft    8,665.84

State of Michigan - MLCC                                                                 10/09/2020       EFT     290.43

General Ledger Entry             Interco CASH                                            10/13/2020       eft   53,132.30

General Ledger Entry             Unknown AMEX Variance HCBEL                             10/13/2020       eft        1.71

General Ledger Entry             Unknown WORLDPAY Variance HCBEL                         10/13/2020       eft        4.00

General Ledger Entry             Mercantile Monthly Bank Charges - P10 2020 NewCo        10/14/2020       eft      92.82

State of Michigan - MLCC                                                                 10/14/2020       EFT     232.53

General Ledger Entry             Interco CASH                                            10/14/2020       eft    7,309.65

Michigan Dept of Treasury                                                                10/14/2020     10027               13,960.38

General Ledger Entry             Positive Solutions Support - Monthly Transact on P10 NewC 10/15/2020     eft     449.16

Alliance Beverage Distributing LLC                                                       10/15/2020       EFT    1,167.15

West Side Beer Distributing                                                              10/15/2020       EFT     318.00

M4 C.I.C. LLC                                                                            10/15/2020       EFT      30.00

General Ledger Entry             Vantiv Monthly Charges - P10 2020 NewCo                 10/15/2020       eft     514.35

General Ledger Entry             WorldPay Monthly Charges - P10 2020 NewCo               10/15/2020       eft    4,215.18

General Ledger Entry             Interco CASH                                            10/15/2020       eft      96.31
                      Case:20-01947-jwb             Doc #:440-3 Filed: 02/09/2021           Page 12 of 43



General Ledger Entry           Unknown WORLDPAY Variance HCBEL        10/15/2020            eft        54.56

General Ledger Entry           Unknown WORLDPAY Variance HCBEL        10/15/2020            eft          2.66

Henry A. Fox Sales Co.                                                10/16/2020           EFT        649.05

State of Michigan - MLCC                                              10/16/2020           EFT        143.41

General Ledger Entry           Unknown AMEX Variance HCBEL            10/16/2020            eft          1.02

General Ledger Entry           Interco CASH                           10/16/2020            eft     12,988.84

Imperial Beverage                                                     10/16/2020           EFT        650.00

West Side Beer Distributing                                           10/19/2020           EFT        149.00

General Ledger Entry           Unknown WORLDPAY Variance HCBEL        10/19/2020            eft          4.77

General Ledger Entry           Interco CASH                           10/19/2020            eft     35,082.27

General Ledger Entry           Unknown AMEX Variance HCBEL            10/19/2020            eft        13.25

General Ledger Entry           Unknown AMEX Variance HCBEL            10/19/2020            eft          0.39

General Ledger Entry           Unknown AMEX Variance HCBEL            10/19/2020            eft          2.71

Restaurant Technologies, Inc                                          10/20/2020           EFT       1,196.45

Imperial Beverage                                                     10/20/2020           EFT        395.00

State of Michigan - MLCC                                              10/20/2020           EFT        777.63

General Ledger Entry           Interco CASH                           10/20/2020            eft      4,113.28

Craftroads Beverage                                                   10/20/2020           EFT                     310.00

General Ledger Entry           Unknown AMEX Variance HCBEL            10/20/2020            eft          0.41

General Ledger Entry           Unknown AMEX Variance HCBEL            10/20/2020            eft          4.53

Craftroads Beverage                                                   10/20/2020   Voided - EFT                   -310.00

General Ledger Entry           Interco CASH                           10/21/2020            eft      6,297.82

General Ledger Entry           Unknown AMEX Variance HCBEL            10/22/2020            eft          7.85

General Ledger Entry           Interco CASH                           10/22/2020            eft      7,085.63

State of Michigan - MLCC                                              10/22/2020           EFT        164.11

Imperial Beverage                                                     10/22/2020           EFT        440.00

General Ledger Entry           Unknown AMEX Variance HCBEL            10/23/2020            eft          2.50

General Ledger Entry           Interco CASH                           10/23/2020            eft      2,848.45

Total Checks and Charges                                                                          265,531.63    13,960.38
                                             Case:20-01947-jwb                 Doc #:440-3 Filed: 02/09/2021                  Page 13 of 43

                                                          Return Service Requested                                                  Page:             1 of 2
                                                                                                                                    Statement Date: 10/30/2020
                                                                                                                                    Primary Account: XXXXXX4153
                                                                               07001
                                                                                                                                    Documents:       0

                                                                                                                                    Period: 09/30/20 to 10/30/20
MGMCSTMTN 201031-19607-0001




                                                                                                                                  E
                                                                  BARFLY VENTURES, LLC                                     <T> 30-0
                                                                  BARFLY SITE CHECKING                                            0
                                                                  35 OAKES ST SW STE 400                                          0
                                                                  GRAND RAPIDS, MI 49503




                               COMMERCIAL ANALYSIS CHECKING ACCOUNT                                                                     Account: XXXXXX4153
                                Last Statement          Previous Balance        This Statement           Current Balance     Total Credits           Total Debits
                                      09/30/20             48,976.96                   10/30/20             4,005.27         85,237.00 (3)          130,208.69 (15)


                               DEPOSITS
                                Reference        Date         Amount             Reference        Date        Amount         Reference       Date        Amount

                                                 10/23              237.00



                               CREDITS
                              Date Description                                                                                                              Amount
                              10/07 Internet Transfer From Coml Analysis Ck XXXXXX4777 On 10/07/20 At 14:08                                               20,000.00
                              10/14 Internet Transfer From Coml Analysis Ck XXXXXX4777 On 10/14/20 At 15:23                                               65,000.00

                               CHECKS
                               Date        Check No         Amount              Date        Check No        Amount           Date       Check No         Amount
                              10/21            57 *           380.00           10/26          1043 *           36.00        10/21        2052              350.00
                              10/05          1042              36.00           10/06          1535 *          100.00
                              * Indicates a Gap in Check Number Sequence

                               DEBITS
                              Date Description                                                                                                              Amount
                              10/05    Withdrawal                                                                                                          5,817.00
                              10/07    Withdrawal                                                                                                         15,271.00
                              10/08    Withdrawal                                                                                                          3,982.00
                              10/13    Withdrawal                                                                                                          7,003.00
                              10/14    Withdrawal                                                                                                         21,216.00
                              10/15    Commercial Service Charge                                                                                              17.69
                              10/15    Withdrawal                                                                                                          9,000.00
                              10/16    Withdrawal                                                                                                         10,000.00
                              10/16    Withdrawal                                                                                                         14,000.00
                              10/16    Withdrawal                                                                                                         43,000.00
                                       Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021         Page 14 of 43
                                                              BARFLY VENTURES, LLC                  Page:            2 of 2
                                                              BARFLY SITE CHECKING
                                                              35 OAKES ST SW STE 400                Statement Date: 10/30/2020
                                                              GRAND RAP DS, MI 49503                Primary Account: XXXXXX4153




                              DAILY BALANCE
                                Date           Balance       Date                      Balance   Date            Balance
MGMCSTMTN 201031-19607-0002




                               10/05          43,123.96      10/13                 36,767.96     10/21           3,804.27
                               10/06          43,023.96      10/14                 80,551.96     10/23           4,041.27
                               10/07          47,752.96      10/15                 71,534.27     10/26           4,005.27
                               10/08          43,770.96      10/16                  4,534.27
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 15 of 43
                     Case:20-01947-jwb                  Doc #:440-3 Filed: 02/09/2021       Page 16 of 43



General Ledger Entry             Negative Deposit - HCBEL                     08/12/2020             eft               5,500.00

General Ledger Entry             Negative Deposit - HCHOL                     08/12/2020             eft               3,403.00

General Ledger Entry             Negative Deposit - HCGR                      08/12/2020             eft               7,390.00

General Ledger Entry             Negative Deposit - HCEL                      08/13/2020             eft               2,576.00

General Ledger Entry             Negative Deposit - HCKZ                      08/13/2020             eft               7,270.00

General Ledger Entry             Negative Deposit - HCEL                      08/17/2020             eft               3,779.00

General Ledger Entry             Negative Deposit - Stellas                   08/18/2020             eft               6,644.00

General Ledger Entry             Negative Deposit - HCGR                      08/19/2020             eft               6,227.00

General Ledger Entry             Negative Deposit - GRBC                      08/19/2020             eft               3,930.00

General Ledger Entry             Negative Deposit - HCHOL                     08/19/2020             eft               4,900.00

General Ledger Entry             Negative Deposit - HCBEL                     08/20/2020             eft               6,357.00

General Ledger Entry             Negative Deposit - HCEL                      08/21/2020             eft               1,978.00

General Ledger Entry             Negative Deposit - HCKZ                      08/21/2020             eft               7,700.00

General Ledger Entry             Negative Deposit - HCEL                      08/23/2020             eft               9,065.00

General Ledger Entry             Negative Deposit - HCGR                      08/25/2020             eft               6,695.00

General Ledger Entry             Negative Deposit - Stellas                   08/26/2020             eft               4,706.00

General Ledger Entry             Negative Deposit - HCBEL                     08/26/2020             eft               6,293.00

General Ledger Entry             Negative Deposit - GRBC                      08/26/2020             eft               3,890.00

General Ledger Entry             Negative Deposit - HCHOL                     08/27/2020             eft               4,200.00

General Ledger Entry             Negative Deposit - HCEL                      08/28/2020             eft               5,100.00

General Ledger Entry             Negative Deposit - HCKZ                      08/28/2020             eft               8,482.00

Sterling/Glaziers Distributing                                                08/28/2020           1037                 426.98

General Ledger Entry             Negative Deposit - HCBEL                     09/01/2020             eft               4,505.00

General Ledger Entry             Negative Deposit - HCEL                      09/02/2020             eft               7,524.00

General Ledger Entry             Negative Deposit - GRBC                      09/02/2020             eft               3,787.00

General Ledger Entry             Negative Deposit - HCHOL                     09/02/2020             eft               4,300.00

Sterling/Glaziers Distributing                                                09/02/2020           1038                 275.00

General Ledger Entry             Negative Deposit - Stellas                   09/03/2020             eft               4,826.00

General Ledger Entry             Negative Deposit - HCGR                      09/03/2020             eft               7,240.00

General Ledger Entry             Negative Deposit - HCEL                      09/07/2020             eft               7,813.00

General Ledger Entry             Negative Deposit - HCBEL                     09/08/2020             eft   10,000.00

General Ledger Entry             Negative Deposit - HCHOL                     09/08/2020             eft               1,926.00

General Ledger Entry             Negative Deposit - HCGR                      09/10/2020             eft               6,778.00

General Ledger Entry             Negative Deposit - Stellas                   09/11/2020             eft               5,198.00

General Ledger Entry             Negative Deposit - GRBC                      09/12/2020             eft               3,600.00

General Ledger Entry             Negative Deposit - HCEL                      09/14/2020             eft               5,820.00

General Ledger Entry             Negative Deposit - HCBEL                     09/15/2020             eft               7,047.00

General Ledger Entry             Negative Deposit - HCGR                      09/17/2020             eft               6,655.00

Mills Transfer                                                                09/18/2020           1040                  30.00

Sterling/Glaziers Distributing   Dupl cate payment returned                   09/18/2020   Voided - 1037               -426.98

Sterling/Glaziers Distributing   Dupl cate Payment Returned                   09/18/2020   Voided - 1038               -275.00

General Ledger Entry             Negative Deposit - GRBC                      09/20/2020             eft               4,193.00

General Ledger Entry             Negative Deposit - Stellas                   09/21/2020             eft               1,970.00

Moontown Brewing Co.                                                          09/22/2020            711                 240.00
                    Case:20-01947-jwb               Doc #:440-3 Filed: 02/09/2021                         Page 17 of 43



General Ledger Entry           Negative Deposit - HCHOL                                     09/23/2020        eft                   2,000.00

General Ledger Entry           Negative Deposit - HCBEL                                     09/23/2020        eft                   8,400.00

Mills Transfer                                                                              09/23/2020       1041        30.00

Brewery Faisan                                                                              09/24/2020        527                    225.00

Capitol City FOP Lodge #141                                                                 09/24/2020       1535       100.00

General Ledger Entry           Negative Deposit - HCEL                                      09/25/2020        eft                   5,486.00

Speciation Artisan Ales, LLC                                                                10/13/2020         57                    380.00

General Ledger Entry           Mercantile Monthly Site Checking Bank Charges - P10 2020 NewC 10/15/2020        eft       17.69

Total Checks and Charges                                                                                             10,147.69   255,940.00
                                           Case:20-01947-jwb               Doc #:440-3 Filed: 02/09/2021           Page 18 of 43

                                                      Return Service Requested                                         Page:             1 of 1
                                                                                                                       Statement Date: 10/30/2020
                                                                                                                       Primary Account: XXXXXX6311
                                                                           07001
                                                                                                                       Documents:       0

                                                                                                                       Period: 09/30/20 to 10/30/20
MGMCSTMTN 201031-19635-0001




                                                                                                                       E
                                                              BARFLY VENTURES, LLC                              <T> 30-0
                                                              35 OAKES ST SW STE 400                                   0
                                                              GRAND RAPIDS, MI 49503                                   0




                               BUSINESS MONEY MARKET ACCOUNT                                                                Account: XXXXXX6311
                                Last Statement    Previous Balance          This Statement    Current Balance     Total Credits       Total Debits
                                   09/30/20              336.01                    10/30/20       324.02             0.01 (1)           12.00 (1)


                              Minimum Balance                                       336.01
                              Avg Available Balance                                 336.01
                              Average Balance                                       336.01

                               CREDITS
                              Date Description                                                                                               Amount
                              10/30 Interest                                                                                                        0.01

                               DEBITS
                              Date Description                                                                                               Amount
                              10/30 Service Charge                                                                                              12.00

                               INTEREST
                               Average Ledger Balance:                               336.01       Interest Earned:                                    .01
                               Average Available Balance:                            336.01       Days In Period:                                      30
                               Interest Paid This Period:                               .01       Annual Percentage Yield Earned:                   .04%
                               Interest Paid 2020:                                   888.99

                               ITEMIZATION OF SERVICE CHARGE PAID THIS PERIOD
                                                            Total Charge For Maintenance Fee:                       12.00

                               DAILY BALANCE
                                 Date                  Balance                   Date           Balance            Date               Balance
                                  10/30                  324.02
                                           Case:20-01947-jwb               Doc #:440-3 Filed: 02/09/2021            Page 19 of 43

                                                      Return Service Requested                                          Page:             1 of 1
                                                                                                                        Statement Date: 10/30/2020
                                                                                                                        Primary Account: XXXXXX6926
                                                                           07001
                                                                                                                        Documents:       0

                                                                                                                        Period: 09/30/20 to 10/30/20
MGMCSTMTN 201031-21671-0001




                                                                                                                        E
                                                              BARFLY VENTURES, LLC                               <T> 30-0
                                                              35 OAKES ST SW STE 400                                    0
                                                              GRAND RAPIDS, MI 49503                                    0




                               BUSINESS MONEY MARKET ACCOUNT                                                                Account: XXXXXX6926
                                Last Statement    Previous Balance          This Statement     Current Balance     Total Credits       Total Debits
                                   09/30/20            30,024.57                   10/30/20      30,025.80            1.23 (1)            0.00


                              Minimum Balance                                    30,024.57
                              Avg Available Balance                              30,024.57
                              Average Balance                                    30,024.57

                               CREDITS
                              Date Description                                                                                               Amount
                              10/30 Interest                                                                                                     1.23

                               INTEREST
                               Average Ledger Balance:                             30,024.57       Interest Earned:                               1.23
                               Average Available Balance:                          30,024.57       Days In Period:                                  30
                               Interest Paid This Period:                               1.23       Annual Percentage Yield Earned:               .05%
                               Interest Paid 2020:                                     20.87

                               DAILY BALANCE
                                 Date                  Balance                   Date            Balance            Date               Balance
                                  10/30               30,025.80
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 20 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 21 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 22 of 43
                    Case:20-01947-jwb                     Doc #:440-3 Filed: 02/09/2021                         Page 23 of 43




                                         BarFly Ventures
                                       Reconciliation Report
                                                   As Of 10/25/2020
                                           Account: Checking-PNC Bank BF
Statement Ending Balance                                                                                            115,248.44

Deposits in Transit                                                                                                 158,088.66

Outstanding Checks and Charges                                                                                      -187,844.00

Adjusted Bank Balance                                                                                                85,493.10



Book Balance                                                                                                         85,493.10

Adjustments*                                                                                                               0.00

Adjusted Book Balance                                                                                                85,493.10




                      Total Checks and Charges Cleared                      0.00 Total Deposits Cleared              10,000.00




Deposits
Name                  Memo                                          Date                Doc No            Cleared     In Transit

General Ledger Entry CASH DEPOSIT HCSL                               02/23/2020                                          112.24

General Ledger Entry CASH DEPOSIT HCLOU                              02/23/2020                                          283.00

General Ledger Entry Cash Depos t - HCDT                             02/26/2020                                           69.50

General Ledger Entry CASH DEPOSIT HCKC                               03/01/2020                                          182.00

General Ledger EntryReversed -- Negative Deposit - HCPSL In Trans    03/02/2020                                        1,008.00

General Ledger Entry CASH DEPOSIT HCKC                               03/02/2020                                          260.00

General Ledger Entry Reversed -- Missing Deposit                     03/02/2020                                        2,432.00

General Ledger Entry CASH DEPOSIT HCAA                               03/09/2020                                          351.50

General Ledger Entry CASH DEPOSIT HCSL                               03/09/2020                                          104.00

General Ledger Entry CASH DEPOSIT HCMA                               03/16/2020                                           40.50

General Ledger Entry CASH DEPOSIT HCKC                               03/16/2020                                          276.00

General Ledger Entry CASH DEPOSIT HCKC                               03/17/2020                                           50.00

General Ledger Entry CASH DEPOSIT HCROY                              03/17/2020                                             9.25

General Ledger Entry CASH DEPOSIT HCMA                               03/18/2020                                             0.75

General Ledger Entry CASH DEPOSIT HCLEX                              03/18/2020                                             9.00

General Ledger Entry CASH DEPOSIT HCKC                               03/19/2020                                           17.00

General Ledger Entry PNC and US Bank Transfer                        06/11/2020                                        7,500.00

General Ledger Entry CASH DEPOSIT HCDE                               06/24/2020                                           23.00

General Ledger Entry PNC and US Bank Transfer                        06/25/2020                                        7,500.00

General Ledger Entry PNC, Chemical and US Bank Transfer              07/09/2020                                        2,722.33

General Ledger Entry PNC, Chemical and US Bank Transfer              07/09/2020                                        6,034.99

General Ledger Entry CASH DEPOSIT HCAA                               07/09/2020                                        1,958.00

General Ledger Entry PNC, Chemical and US Bank Transfer              07/14/2020                                        3,000.00
                   Case:20-01947-jwb                      Doc #:440-3 Filed: 02/09/2021              Page 24 of 43



General Ledger Entry PNC, Chemical and US Bank Transfer              07/16/2020                             2,500.00

General Ledger Entry PNC, Chemical and US Bank Transfer              07/28/2020                             5,467.80

General Ledger Entry PNC, Chemical and US Bank Transfer              07/28/2020                             7,000.00

General Ledger Entry CASH DEPOSIT HCAA                               08/03/2020                             4,705.00

General Ledger Entry PNC, Chemical and US Bank Transfer              08/10/2020                             9,035.33

General Ledger Entry PNC, Chemical and US Bank Transfer              08/18/2020                            12,000.00

General Ledger Entry PNC, Chemical and US Bank Transfer              08/21/2020                            17,000.00

General Ledger Entry PNC, Chemical and US Bank Transfer              08/26/2020                             8,100.00

General Ledger Entry PNC, Chemical and US Bank Transfer              08/26/2020                            30,000.00

General Ledger Entry CASH DEPOSIT HCDE                               09/21/2020                                66.00

General Ledger Entry CASH DEPOSIT HCDE                               09/22/2020                                56.00

General Ledger Entry CASH DEPOSIT HCDE                               09/23/2020                               140.00

General Ledger Entry CASH DEPOSIT HCDE                               09/24/2020                                19.00

General Ledger Entry PNC, Chemical and US Bank Transfer              09/24/2020                            20,000.00

General Ledger Entry PNC, Chemical and US Bank Transfer              09/24/2020              10,000.00

General Ledger Entry CASH DEPOSIT HCDE                               09/26/2020                               170.00

General Ledger Entry CASH DEPOSIT HCDE                               09/27/2020                               105.40

General Ledger Entry CASH DEPOSIT HCDE                               09/29/2020                               871.00

General Ledger Entry CASH DEPOSIT HCDE                               09/30/2020                               201.00

General Ledger Entry CASH DEPOSIT HCDE                               10/01/2020                               120.00

General Ledger Entry CASH DEPOSIT HCDE                               10/04/2020                               767.00

General Ledger Entry CASH DEPOSIT HCDE                               10/05/2020                               516.00

General Ledger Entry CASH DEPOSIT HCDE                               10/06/2020                               117.82

General Ledger Entry CASH DEPOSIT HCDE                               10/09/2020                               212.00

General Ledger Entry CASH DEPOSIT HCDE                               10/11/2020                               707.50

General Ledger Entry CASH DEPOSIT HCDE                               10/12/2020                               368.00

General Ledger Entry CASH DEPOSIT HCDE                               10/14/2020                               171.25

General Ledger Entry CASH DEPOSIT HCDE                               10/15/2020                               794.00

General Ledger Entry CASH DEPOSIT HCDE                               10/16/2020                               475.75

General Ledger Entry CASH DEPOSIT HCDE                               10/17/2020                               217.75

General Ledger Entry CASH DEPOSIT HCDE                               10/18/2020                               737.00

General Ledger Entry CASH DEPOSIT HCDE                               10/19/2020                               185.50

General Ledger Entry CASH DEPOSIT HCDE                               10/20/2020                                48.50

General Ledger Entry CASH DEPOSIT HCDE                               10/24/2020                               675.00

General Ledger Entry CASH DEPOSIT HCDE                               10/25/2020                               596.00

Total Deposits                                                                               10,000.00   158,088.66




Checks and Charges
Name                Memo                                            Date          Check No     Cleared   Outstanding

General Ledger EntryReversed -- Negative Deposit - HCSTL In Trans    03/02/2020                             2,151.00

General Ledger Entry Negative Depos t - HCAA                         06/16/2020                             5,500.00

General Ledger Entry Negative Depos t - HCDT                         06/16/2020                             3,500.00

General Ledger Entry Negative Depos t - HCDT                         06/23/2020                             2,000.00

General Ledger Entry Negative Depos t - HCAA                         06/24/2020                             4,500.00
                   Case:20-01947-jwb           Doc #:440-3 Filed: 02/09/2021   Page 25 of 43



General Ledger Entry Negative Depos t - HCAA         06/30/2020                    5,000.00

General Ledger Entry Negative Depos t - HCBR         07/01/2020                    1,000.00

General Ledger Entry Negative Depos t - HCDT         07/01/2020                    5,000.00

General Ledger Entry Negative Depos t - HCDT         07/02/2020                     210.00

General Ledger Entry Negative Depos t - HCBR         07/03/2020                    2,000.00

General Ledger Entry Negative Depos t - HCDT         07/07/2020                     500.00

General Ledger Entry Negative Depos t - HCAA         07/08/2020                    4,000.00

General Ledger Entry Negative Depos t - HCBR         07/08/2020                    2,000.00

General Ledger Entry Negative Depos t - HCBR         07/10/2020                    3,000.00

General Ledger Entry Negative Depos t - HCAA         07/13/2020                    5,000.00

General Ledger Entry Negative Depos t - HCBR         07/15/2020                    1,477.00

General Ledger Entry Negative Depos t - HCDT         07/16/2020                    3,000.00

General Ledger Entry Negative Depos t - HCAA         07/20/2020                    5,000.00

General Ledger Entry Negative Depos t - HCBR         07/24/2020                    3,000.00

General Ledger Entry Negative Depos t - HCDT         07/25/2020                    2,000.00

General Ledger Entry Negative Depos t - HCAA         07/27/2020                    5,000.00

General Ledger Entry Negative Depos t - HCDT         07/28/2020                    4,000.00

General Ledger Entry Negative Depos t - HCDT         07/29/2020                        6.00

General Ledger Entry Negative Depos t - HCAA         08/04/2020                    5,000.00

General Ledger Entry Negative Depos t - HCBR         08/04/2020                    2,100.00

General Ledger Entry Negative Depos t - HCDT         08/04/2020                    1,000.00

General Ledger Entry Negative Depos t - HCDT         08/06/2020                    4,000.00

General Ledger Entry Negative Depos t - HCBR         08/08/2020                    3,100.00

General Ledger Entry Negative Depos t - HCAA         08/09/2020                    5,000.00

General Ledger Entry Negative Depos t - HCBR         08/11/2020                    2,100.00

General Ledger Entry Negative Depos t - HCDT         08/12/2020                    3,000.00

General Ledger Entry Negative Depos t - HCAA         08/15/2020                    5,000.00

General Ledger Entry Negative Depos t - HCBR         08/16/2020                    2,100.00

General Ledger Entry Negative Depos t - HCDT         08/17/2020                    4,000.00

General Ledger Entry Negative Depos t - HCAA         08/19/2020                    7,000.00

General Ledger Entry Negative Depos t - HCBR         08/20/2020                    3,100.00

General Ledger Entry Negative Depos t - HCAA         08/26/2020                    8,000.00

General Ledger Entry Negative Depos t - HCBR         08/28/2020                    3,000.00

General Ledger Entry Negative Depos t - HCDT         08/28/2020                    5,000.00

General Ledger Entry Negative Depos t - HCAA         09/02/2020                    8,000.00

General Ledger Entry Negative Depos t - HCBR         09/03/2020                    3,100.00

General Ledger Entry Negative Depos t - HCDT         09/03/2020                    5,000.00

General Ledger Entry Negative Depos t - HCBR         09/10/2020                    1,000.00

General Ledger Entry Negative Depos t - HCAA         09/11/2020                    8,000.00

General Ledger Entry Negative Depos t - HCDT         09/11/2020                    5,000.00

General Ledger Entry Negative Depos t - HCBR         09/13/2020                    3,600.00

General Ledger Entry Negative Depos t - HCAA         09/14/2020                    7,000.00

General Ledger Entry Negative Depos t - HCBR         09/15/2020                    2,100.00

General Ledger Entry Negative Depos t - HCDT         09/21/2020                    4,000.00
                   Case:20-01947-jwb           Doc #:440-3 Filed: 02/09/2021      Page 26 of 43



General Ledger Entry Negative Depos t - HCAA         09/21/2020                          5,000.00

General Ledger Entry Negative Depos t - HCBR         09/22/2020                          2,100.00

General Ledger Entry Negative Depos t - HCBR         09/25/2020                          2,600.00

Total Checks and Charges                                                       0.00   187,844.00
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 27 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 28 of 43
                   Case:20-01947-jwb           Doc #:440-3 Filed: 02/09/2021      Page 29 of 43



General Ledger Entry Negative Depos t - HCLN     08/25/2020                    5,240.00

General Ledger Entry Negative Depos t - HCLN     09/02/2020                    4,398.00

General Ledger Entry Negative Depos t - HCLN     09/08/2020                    4,699.00

General Ledger Entry Negative Depos t - HCLN     09/15/2020                    5,000.00

General Ledger Entry Negative Depos t - HCLN     09/21/2020                    4,500.00

Total Checks and Charges                                              0.00   84,520.95
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 30 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 31 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 32 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 33 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 34 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 35 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 36 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 37 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 38 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 39 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 40 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 41 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 42 of 43
Case:20-01947-jwb   Doc #:440-3 Filed: 02/09/2021   Page 43 of 43
